EXHIBIT 99.1 FOR IMMEDIATE RELEASE Magal Security Systems Reports First Quarter 2014 Financial Results YAHUD, ISRAEL, May 29, 2014 Magal S3 Ltd. (NASDAQ: MAGS) today announced its financial results for the three month period ended March 31, 2014. Management will hold an investors’ conference call later today, at 10 a.m. Eastern Time and 5 p.m. Israel time, to discuss the results. FIRST QUARTER 2 Revenues for the first quarter of 2014 decreased 7% to $12.5 million from $13.5 million for the first quarter of 2013. Gross profit in the quarter was $4.1 million, or 32.7% of revenues, a decrease of 17% compared to gross profit of $5.0 million, or 36.8% of revenues in the first quarter of 2013. The variance in the gross margin between the quarters reflects changes between products and projects in the revenue mix. Operating loss in the quarter was $2.3 million, compared to an operating loss of $0.9 million in the first quarter of 2013. Financial income in the quarter amounted to $399 thousand compared to financial expenses of $153 thousand in the first quarter of 2013. Net loss in the quarter was $2.0 million, or $0.12 per share, compared with a net loss of $1.1 million, or $0.07 per share, in the first quarter of 2013. Cash and short term deposits net of bank debt, as of March 31, 2014, were $33.9 million, or $2.10 per share, compared with cash and short term deposits net of current bank debt of $36.3 million, or $2.25 per share, on December 31, 2013. MANAGEMENT COMMENT Commenting on the results, Mr. Eitan Livneh, President and CEO of Magal, said, "Our first quarter marked a turning point for us. While not yet evident in our financial results, I am encouraged by the recent strong pick-up in activity in all our geographic markets. Our backlog has increased strongly in the past few months and as we move through 2014 we are seeing that projects which were delayed last year, are beginning to move ahead. I believe Magal is very well positioned to take advantage of the current economic up-trends." Continued Mr. Livneh, "I expect that in 2014 we will demonstrate significant revenue growth over 2013 and believe that our ongoing business will be profitable for the year. We are actively engaged in pursuing synergistic acquisitions and we hope to realize some of the fruits of these efforts in 2014 and beyond." INVESTORS' CONFERENCE CALL INFORMATION The Company will host a conference call later today, May 29, 2014, at 10 a.m. Eastern Time and 5 p.m. Israel time. To participate, please call one of the following teleconferencing numbers: US: 1 ; Israel: 03 918 0610; UK: 0 ; Intl.: + Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. A replay of the call will be available from the day after the call for three months. The link to the replay will be accessible from Magal's website at: www.magal-s3.com. ABOUT MAGAL S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, as well as safety and site management. Over the past 42 years, Magal S3 has delivered tailor-made security solutions and turnkey projects to hundreds of satisfied customers in over 80 countries - under some of the most challenging conditions. Magal S3 offers comprehensive integrated solutions for critical sites, managed by Fortis4G - our 4th generation, cutting-edge hybrid PSIM with SEIM (Physical Security Information Management system integrated with Security Information & Event Management). The solutions leverage our broad portfolio of homegrown PIDS (Perimeter Intrusion Detection Systems), advanced outdoors CCTV / IVA technology and Cyber Security solutions. This press release contains forward-looking statements, which are subject to risks and uncertainties. Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy and some of which might not even be anticipated. Future events and actual results, financial and otherwise, may differ from the results discussed in the forward-looking statements. A number of these risks and other factors that might cause differences, some of which could be material, along with additional discussion of forward-looking statements, are set forth in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission. FOR MORE INFORMATION: Magal S3 Ltd. Eitan Livneh, CEO Tel: + Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com Web:www.magal-s3.com GK Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 E-mail: magal@gkir.com MAGAL S3 LTD. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS  (All numbers except EPS expressed in thousands of US$) Three months Ended March 31, % change Revenues $ $ -7.0 % Cost of revenues -1.0 % Gross profit -17.4 % Operating expenses: Research and development, net % Selling and marketing % General and administrative % Total operating expenses % Operating loss ) ) Financial income (expense), net ) Loss before income taxes ) ) Income tax expense ) ) Net loss ) ) Less - income attributable to non-controlling interests ) - Net loss attributable to Magal shareholders $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share Three months ended March 31, % % Gross margin Research and development, net as a % of revenues Selling and marketing as a % of revenues General and administrative as a % of revenues Operating margin NA NA Net margin NA NA MAGAL S3 LTD. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS  (All numbers expressed in thousands of US$) March 31, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits? Restricted deposits? Trade receivables, net Unbilled accounts receivable Other accounts receivable and prepaid expenses Inventories Deferred income taxes Total current assets LONG TERM INVESTMENTS AND RECEIVABLES: Long-term trade receivables Long-term deposits and restricted bank deposits 38 35 Severance pay fund Deferred income taxes 46 46 Total long-term investments and receivables PROPERTY AND EQUIPMENT, NET OTHER INTANGIBLE ASSETS, NET GOODWILL TOTAL ASSETS $ $ March 31, December 31, CURRENT LIABILITIES: Short-term bank credits? $ $ Current maturities of long-term bank debt Trade payables Customer advances Other accounts payable and accrued expenses Deferred income taxes 54 34 Total current liabilities LONG-TERM LIABILITIES: Long-term bank debt and other long-term payables Deferred income taxes Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY Ordinary shares of NIS 1 par value - Authorized: 39,748,000 shares at March 31, 2014 and December 31, 2013; Issued and outstanding: 16,147,522 shares at March 31, 2014 and 16,147,522 shares at December 31, 2013 Additional paid-in capital Accumulated other comprehensive income Foreign currency translation adjustments (Company's stand alone financial statements) Accumulated deficit ) ) Total shareholders' equity Non controlling interest 48 ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $
